DETAILED ACTION
Claims 1-20 are presented for examination.

Claim Objections
Claim 1 is objected to because of the following informalities:
As to claims 1, 10, and 19, “the RPA tool version” does not have proper antecedent basis.
As to claims 2, 11, and 20, “the second RPA tool version” does not have proper antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claim Rejections - 35 USC § 103
Claims 1, 2, 4-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Neogy et al (U.S. Pat. No. 10/095537 B1, hereinafter Neogy) in view of Bataller et al (U.S. Pat. Pub. No. 2017/0001308 A1, hereinafter Bataller).

As per claim 1, Neogy teaches the limitations substantially as claimed, including a computing device for remote native decoupling in robotic process automation (RPA), the computing device comprising:
a memory including a plurality of driver versions (Figure 2, Element 240); and
a processor communicatively coupled with the memory (Figure 2, Element 236), wherein upon the processor receiving a request for a first driver version of the plurality of driver versions (Figure 4, Element 414), the processor loads the first version for processing (Figure 4, Element 416).

Neogy does not expressly teach that the driver is an RPA tool driver.

However, Batallen teaches that the driver is an RPA tool driver (Paragraph [0025] teaches a keyboard driver and a mouse driver used by an RPA tool in order to input information, thus meaning that each is an RPA tool driver).

	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to combine the teachings of Batallen with those of Neogy in order to allow for Neogy’s 

As per claim 2, Neogy teaches that the processor receives a request for a second RPA tool driver version of the plurality of RPA tool driver versions and loads the second RPA tool version for processing (Figure 4, Elements 414 and 416 teach the steps listed occurring with a generic driver version, which could be the generically claimed “a second” version which is not limited against being the same as the first one).

As per claim 4, Neogy teaches that the request for the first RPA tool driver version is received from a first client device (Figure 4).

As per claim 5, Neogy teaches that the request for the second RPA tool driver version is received from a second client device (Figure 4).

As per claim 6, Neogy teaches that the processor further comprises a first remote executor that includes the first RPA tool driver version (Figure 3, Elements 302).

As per claim 7, Neogy teaches that the processor further comprises a second remote executor that includes a second RPA tool driver version (Figure 3, Elements 302).

As per claim 8, Neogy teaches that the processor utilizes the first remote executor to process the request for the first RPA tool driver version of the plurality of RPA tool driver versions (Figure 4, Elements 422 and 424).

As per claim 9, Neogy teaches that the processor utilizes the second remote executor to process the request for the second RPA tool driver version of the plurality of RPA tool driver versions  (Figure 4, Elements 422 and 424).

As per claims 10, 11, and 13-18, they are method claims with no further limitations beyond those rejected above.  Therefore, they are rejected for the same reasons.

As per claim 19, it is a medium claim with one further limitation beyond those rejected above.  As to the repeated limitations, they are rejected for the same reasons.  As to the additional limitation, Neogy teaches providing a virtual application executing in accordance with the first RPA tool version (Col. 1, Lines 6-33).

As per claim 20, it is a medium claim with no further limitations beyond those rejected above.  Therefore, it is rejected for the same reasons.

Allowable Subject Matter
Claims 3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Kessler whose telephone number is (571)270-7762. The examiner can normally be reached M-Th 8:30 - 5, Alternate Fridays 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY A KESSLER/Primary Examiner, Art Unit 2196